Citation Nr: 0912912	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1980 to July 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

The Appellant's period of service from June 1980 to July 1985 
was not during a period of war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice- 
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101, 1521, 5303 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 
3.3, 3.12 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Appellant). 

The Appellant contends that he is entitled to nonservice-
connected pension benefits.  Specifically, the Appellant 
indicates that although his service was not during a period 
of war, he did serve during the Grenada conflict from October 
1983 to December 1983.

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct. 38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2008). A veteran meets the service 
requirements if such veteran served in the active military, 
naval, or air service: (1) for ninety (90) days or more 
during a period of war, (2) during a period of war and was 
discharged or released from such service for a service- 
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j).

The Appellant's active duty, however, is between the Vietnam 
era and the Persian Gulf War era.  Specifically, veterans who 
served on active duty in the Republic of Vietnam, recognized 
service during the Vietnam Era (War) extends from a period 
beginning on February 28, 1961 and ending on May 7, 1975.  
For veterans who did not serve in the Republic of Vietnam, 
recognized service during the Vietnam Era (War) extends from 
a period beginning on August 5, 1964 and ending on May 7, 
1975. 38 C.F.R. § 3.2(f) (2008).  Similarly, veterans who 
served on active duty from August 2, 1990 are considered to 
have served during the Persian Gulf War.  Id. at § 3.2(i).

The Appellant's DD Form 214 shows active service in United 
States Navy from June 1980 to July 1985.  Clearly, the 
Appellant's active service was not in a recognized war time 
era.  The Board does not dispute various conflicts may have 
arose during the Appellant's service time period, but only 
legally recognized periods of war constitute wartime service 
for purposes of establishing eligibility for nonservice-
connected pension.  38 C.F.R. § 3.2.  As the Appellant's 
service dates do not correspond to any recognized period of 
war as defined by 38 C.F.R. § 3.2, the Appellant does not 
meet the basic eligibility requirements for pension 
entitlement.

In summary, the Appellant does not have verified wartime 
service and, therefore, the basic eligibility requirements 
for establishing entitlement to VA nonservice-connected 
pension benefits have not been met.  There is no authority in 
the law for an award of such benefits without such service.  
The Appellant's claim for VA nonservice-connected pension 
benefits based on wartime service must be denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

It appears the VCAA was satisfied by a letter sent to the 
Appellant in August 2006.  The letter explained the elements 
and the type of evidence necessary to substantiate the 
Appellant's claim.  To the extent the letter was in any way 
not compliant with the VCAA, the Board notes the duty-to-
assist is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, 
this decision results in a denial of nonservice- connected 
pension benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected pension benefits is precluded based 
upon the Appellant's periods of service; therefore, 
eligibility for nonservice-connected pension benefits must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


